Citation Nr: 0803662	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for lung disease, to 
include asthma and chronic obstructive pulmonary disease 
(COPD), including as a result of exposure to fuels and other 
toxic substances.

2.  Entitlement to service connection for right hip and right 
lower extremity arthritis, including as secondary to the 
service connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1959, and from May 1959 to May 1977.  The records establish 
that the veteran retired after 22 years on active service in 
the Air Force and attained the rank of Master Sergeant, E7.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in July 2003 and 
January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska, in which service 
connection for arthritis of the right hip and leg, and for 
COPD was denied.

The veteran explained in his September 2003 notice of 
disagreement that he believed his right hip and right leg 
arthritis was secondary to his service-connected lumber spine 
disability.  The RO has addressed this argument in its 
January 2005 statement of the case.  In addition, the 
veteran's treating physician has diagnosed the veteran with 
lung disease, to include asthma and COPD, and with right hip 
and right lower extremity arthritis.  The issues are thus 
described as reflected on the front page of this decision.


FINDINGS OF FACT

1.  Medical evidence establishes that the veteran is 
diagnosed with lung disease to include asthma and COPD that 
is etiologically related to active service.

2.  Medical evidence establishes the veteran is diagnosed 
with right hip and right lower extremity arthritis that is 
etiologically related to his service connected lumbar spine 
degenerative arthritis.  


CONCLUSIONS OF LAW

1.  Lung disease, to include asthma and COPD, was incurred as 
the result of active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.102, 3.303 (2007).

2.  Arthritis of the right hip and right lower extremity was 
incurred as the result of the service connected lumbar spine 
degenerative arthritis.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran seeks service connection for a lung condition, 
and service connection for arthritis of his right hip and 
right leg, secondary to his service-connected lumbar spine 
arthritis. 

The records shows that the veteran was granted service-
connection for degenerative arthritis of the lumbar spine in 
a September 2002 rating decision.  The disability was 
evaluated as 40 percent disabling effective in February 2001.

Private medical evidence and VA examination reports 
demonstrate that the veteran has been diagnosed with asthma 
and COPD, and with right hip and right lower extremity 
arthritis.  Records from the Social Security Administration 
(SSA) show the veteran was found to be disabled in June 2002 
due to a primary diagnosis of cardiomyopathy, and a secondary 
diagnosis of chronic pulmonary insufficiency, or COPD, with 
onset in April 2001.

The records document frequent complaints of breathing 
problems and treatment for sinusitis, pneumonia, and 
asthma/bronchitis.  The records also show the veteran was 
diagnosed with a heart condition.  In pertinent part, the 
veteran began complaining of chest pain shortly after his 
discharge from active service, and was treated for 
intermittent bouts of sinusitis and bronchitis, and several 
pneumonia infections beginning about 1978.  In 1980, he was 
hospitalized for complaints of chest pain and was diagnosed 
with cigarette abuse.  In early 1987, after a bout of severe 
left lower lung pneumonia, the veteran stopped smoking after 
a 20 year, 4 to 5 pack per day habit.  Several months later, 
in October 1987, he was evaluated for his pulmonary 
condition.  The physician suspected emphysema, given the 
veteran's smoking history.  However, subsequent clinical 
studies revealed a normal diffusing capacity, which the 
physician observed suggested that the veteran did not have a 
significant emphysema.  The physician diagnosed adult onset 
asthmatic bronchitis and opined the condition was secondary 
to the severe infection the veteran had earlier in the year.  
Other clinical studies throughout show findings of lung 
abnormalities, including a lesion and granulomas.

Statements proffered by the veteran's private treating 
physician, dated in March 2005, reflect that the veteran is 
being treated for asthma and COPD, and for arthritis of the 
right hip and right lower extremity.

In addition, the private treating physician opined that it 
was probable that the veteran's lung disease was in large 
part the result of his long-term exposure to fuels during his 
active service.  The physician acknowledged the veteran's 
history of smoking, but noted that current medical research 
shows that "[d]espite the difficulty of disentangling the 
effects of cigarette smoke from those of other exposures ... 
specific occupational exposures contribute to the development 
of COPD" and that "[o]verall, the magnitude of effect of 
occupational exposures appears consistent with that of 
cigarette smoking."  

Concerning the etiology of the diagnosed right hip and leg 
arthritis, the physician opined that it was probable that 
gait abnormalities from the service-connected chronic back 
disability contributed significantly to the development of 
the veteran's lower extremity arthritis.

Review of the record reveals that the physician is associated 
with 3rd Medical Group, Elmendorf Air Force Base, in Alaska, 
and that the veteran has been treated at this facility from 
shortly after his discharge in 1977 to the present.

VA examination was not conducted for lung disease.  However, 
VA examination for joints was conducted in August 2002 and 
shows findings of chronic right hip strain secondary to old 
trauma and healed avulsion fracture of the acetabulum.  

The veteran argues that his lung condition is due at least in 
part to his exposure to fuels and other toxic substances 
during his over 20 years in the Air Force.  In support of his 
argument, he has presented a report of occupational health 
physical examination showing exposure to JP4 fuel eight hours 
per day for approximately 13 years as of 1968.  Concerning 
his claimed right hip and leg arthritis, the veteran argues 
that these conditions are secondary to his service-connected 
lumbar spine degenerative joint disease.

The veteran's reports of medical examination at entrance into 
active service show no diagnoses, defects, abnormalities or 
other findings concerning his respiratory system or 
musculoskeletal system in 1955 and 1959.  Service medical 
records document complaints of and treatment for upper 
respiratory complaints including sinusitis, and a lower back 
disability following a fall, with associated right leg 
symptoms, throughout his active service.  In March 1965, he 
underwent medical board evaluation, at which time he was 
found to exhibit back pain and limitation of motion in the 
right leg.  However, although the condition was found to 
preclude him from duties requiring physical labor, it was 
recommended that he be returned to duty in a supervisory 
capacity because of his skills and experience as a fuels 
central controller and laboratory technician.  His reports of 
medical history and examination at discharge show complaints 
of foot trouble and leg cramps and a diagnosis of pes planus 
with a notation that the veteran had polio in 1949 to 1950 
but no other musculoskeletal diagnoses, defects, 
abnormalities or other findings, and no findings of 
respiratory pathology in 1959.  However, his reports of 
medical history and examination dated in 1976 prior to his 
discharge reflect complaints of ear, nose, and throat 
trouble, sinusitis, shortness of breath, leg cramps, and foot 
trouble, with medical findings of intermittent episodes of 
sinusitis, treated symptomatically, shortness of breath 
associated with peptic ulcer disease, and excision of bone 
spur in the right heel.  The veteran's nose, sinuses, moth 
and throat, and lungs and chest were found to be normal, and 
chest X-ray results were noted to be within normal limits.  
Concerning his musculoskeletal system, it was noted that the 
veteran had undergone lower back surgery for a herniated 
nucleus pulposus, and had recovered normally.  

Service personnel records show the veteran's primary military 
occupational specialty (MOS) was as a fuel specialist.  These 
records show that he retired in 1977 with over 20 years in 
this field.  

As noted above, the veteran's treating physician proffered 
statements in March 2005 etiologically relating the veteran' 
diagnosed lung disease to his inservice exposure to toxic 
fuels, and his diagnosed right hip and leg arthritis to his 
service-connected lumbar spine degenerative arthritis.  

After review of the evidence, it is apparent that probative 
weight ought to be given the opinions of the March 2005 Air 
Force physician.  The opinion represents review and knowledge 
of the veteran's treatment from his discharge in 1977 to the 
present, which the veteran-almost exclusively-sought with 
the 3rd Medical Group at Elmendorf Air Force Base.  Where he 
was treated privately, it appears that such treatment was 
accorded on referral from the 3rd Medical Group or the 
reports of such treatment were forwarded to same.  
Furthermore, concerning the etiology of the veteran's 
exhibited lung disease, the physician acknowledged the 
veteran's long-term smoking history and explained that 
medical research shows that occupational exposure to such 
toxins as the fuel to which the veteran was exposed 
contributes to the development of COPD, even given such a 
history, and that ultimately the effects are consistent with 
the veteran's lung disease.  The physician thus concluded it 
was probable that the veteran's lung disease was due, in 
large part, to his occupational exposure to fuels. 

The veteran's exposure to fuels was estimated at one point to 
have been for 8 hours per day, for 13 years.  This was in 
1968.  He served another 9 years in the capacity of a fuels 
supervisor, manager, and inspector.  This would seem to 
comprise an exposure history roughly equivalent in time and 
length to the veteran's smoking history.

In view of the fact that the 3rd Medical Group has been the 
veteran's near sole source of medical care since 1977, it 
must be conceded that his treating physician has the 
requisite understanding of the veteran's medical history to 
allow an informed medical opinion as to the etiology of his 
manifested lung disease and right hip and leg arthritis.  
Moreover, observations of the veteran's inservice treatment 
and occupation as documented in the service medical records 
and service personnel records-over a 20+ year history-are 
entirely consistent with the bases for the physician's 
conclusions.  As such, the physician's opinion is accorded 
significant probative value.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

There are no findings or opinions against a finding that the 
veteran's diagnosed lung disease is the result of exposure to 
toxic substances.  Rather, as noted above, clinical medical 
evidence showed no significant findings of emphysema in 1987, 
when clinical studies were conducted specifically to 
determine if it existed, and since.  

There are no findings or opinions against a finding that the 
veteran's diagnosed right hip and right leg arthritis are the 
result of the veteran's service-connected lumbar spine 
degenerative arthritis.

In view of the foregoing, service connection for a lung 
disease to include asthma and COPD, and for right hip and 
right lower extremity arthritis, as secondary to the service-
connected lumbar spine degenerative arthritis, is warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

Service connection for lung disease, to include asthma and 
COPD, is granted.

Service connection for right hip and right lower extremity 
arthritis, as secondary to the service-connected lumbar spine 
degenerative arthritis, is granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


